Exhibit 10.1

EXECUTION COPY

 

 

 

STOCKHOLDERS AGREEMENT

BY AND AMONG

EVOLENT HEALTH, INC.

AND

THE STOCKHOLDERS PARTY HERETO

DATED AS OF JUNE 4, 2015

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    DEFINITIONS   

Section 1.1.

Definitions.

  2   

Section 1.2.

Other Interpretive Provisions.

  6    ARTICLE II    REPRESENTATIONS AND WARRANTIES   

Section 2.1.

Existence; Authority; Enforceability.

  6   

Section 2.2.

Absence of Conflicts.

  7   

Section 2.3.

Consents.

  7    ARTICLE III    GOVERNANCE   

Section 3.1.

The Board.

  7   

Section 3.2.

Voting Agreement.

  11   

Section 3.3.

Additional Management Provisions.

  11   

Section 3.4.

Confidentiality.

  11   

Section 3.5.

Affiliate Transactions.

  12    ARTICLE IV    FINANCIAL INFORMATION   

Section 4.1.

Earnings Releases and Public Filings.

  13   

Section 4.2.

Significant Investment Enhanced Requirements.

  14   

Section 4.3.

Continued Compliance.

  16   

Section 4.4.

Attorney-Client Privilege.

  16    ARTICLE V    GENERAL PROVISIONS   

Section 5.1.

Company Charter and Company By-laws.

  16   

Section 5.2.

Freedom to Pursue Opportunities.

  16   

Section 5.3.

Assignment; Benefit.

  18   

Section 5.4.

Restrictions on Business Combination Transactions.

  18   

Section 5.5.

Termination.

  18   

Section 5.6.

Limits on Transfer or Issuance of Common Stock.

  18   

Section 5.7.

Severability.

  19   

Section 5.8.

Entire Agreement; Amendment.

  19   



--------------------------------------------------------------------------------

Section 5.9.

Counterparts.

  20   

Section 5.10.

Notices.

  20   

Section 5.11.

Governing Law.

  22   

Section 5.12.

Jurisdiction.

  22   

Section 5.13.

Waiver of Jury Trial.

  22   

Section 5.14.

Specific Performance.

  23   

Section 5.15.

Subsequent Acquisition of Shares.

  23   

Section 5.16.

Transfer Restrictions on Class B Common Stock.

  23   

Section 5.17.

Effectiveness.

  24   



--------------------------------------------------------------------------------

This STOCKHOLDERS AGREEMENT (as it may be amended from time to time in
accordance with the terms hereof, this “Agreement”), dated as of June 4, 2015,
is made by and among:

i. Evolent Health, Inc., a Delaware corporation (the “Company”);

ii. TPG Growth II BDH, L.P., a Delaware limited partnership (“TPG Growth II
BDH”) and TPG Eagle Holdings L.P., a Delaware limited partnership (“TPG Eagle”
and, together with TPG Growth II BDH, “TPG” or the “TPG Investor”);

iii. UPMC, a Pennsylvania nonprofit corporation (“UPMC” or the “UPMC Investor”);

iv. The Advisory Board Company, a Delaware corporation (“The Advisory Board” or
“The Advisory Board Investor”); and

v. such other Persons who from time to time become party hereto by executing a
counterpart signature page hereof and are designated by the Board (as defined
below) as “Other Stockholders” (the “Other Stockholders” and, together with the
TPG Investor, the UPMC Investor and The Advisory Board Investor, the
“Stockholders”).

For purposes of this Agreement, each of TPG, UPMC and The Advisory Board is a
“Principal Stockholder”.

RECITALS

WHEREAS, on January 6, 2014, Evolent Health Holdings, Inc., a Delaware
corporation (“Holdings”), Evolent Health LLC, a Delaware limited liability
company (“Evolent Health LLC”), TPG, UPMC, The Advisory Board and certain other
Persons entered into an Amended and Restated Master Investors’ Rights Agreement
(the “Prior Agreement”);

WHEREAS, in connection with the IPO, the Prior Agreement is being terminated by
the parties thereto;

WHEREAS, on the date hereof, the Company has priced an initial public offering
(the “IPO”) of shares of its Class A Common Stock, par value $0.01 per share
(the “Class A Common Stock”), pursuant to an Underwriting Agreement dated as of
the date hereof;

WHEREAS, in connection with the IPO (i) the preferred units of Evolent Health
LLC will be converted into common units of Evolent Health LLC, (ii) the second
amended and restated operating agreement of Evolent Health LLC will be further
amended and restated to establish two classes of equity consisting of the
Class A common units (“Class A Common Units”) to be held by Evolent Health, Inc.
as sole managing member and the Class B common units (“Class B Common Units”) to
be initially held by TPG and The Advisory Board, (iii) the shares of preferred
stock of Holdings will be converted into common stock of Holdings, (iv) pursuant
to a series of



--------------------------------------------------------------------------------

share exchanges and contributions, the Company will issue shares of Class A
Common Stock to certain pre-merger stockholders of Holdings and an affiliate of
TPG and shares of its Class B common stock, par value $0.01 per share (the
“Class B Common Stock” and, together with the Class A Common Stock, the “Common
Stock”), to TPG, The Advisory Board and Ptolemy and (v) pursuant to a series of
mergers, Holdings and an affiliate of TPG will merge with and into the Company
with the Company continuing as the surviving entity and, in connection with such
mergers, the Company will issue shares of Class A Common Stock to the other
pre-merger stockholders of Holdings;

WHEREAS, after the completion of the IPO, the Class B common units (together
with shares of Class B Common Stock) held by TPG and The Advisory Board will,
subject to certain restrictions, be exchangeable from time to time at the option
of the holder thereof for shares of the Class A Common Stock, pursuant to an
Exchange Agreement dated as of the date hereof (as such agreement may be amended
from time to time, the “Exchange Agreement”); and

WHEREAS, the parties hereto desire to provide for certain governance rights and
other matters, and to set forth the respective rights and obligations of the
Stockholders following the IPO.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1. Definitions. As used in this Agreement, the following terms shall
have the following meanings:

“90-Day Unaffiliated Director” has the meaning set forth in Section 3.1(a).

“365-Day Unaffiliated Director” has the meaning set forth in Section 3.1(a).

“Advisory Board Director” has the meaning set forth in Section 3.1(a).

“Affiliate” means, with respect to any specified Person, (a) any Person that
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person or (b) in
the event that the specified Person is a natural Person, a Member of the
Immediate Family of such Person. As used in this definition, the term “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise. For purposes of
Section 3.5, the direct and indirect subsidiaries of the Company and Evolent
Health LLC shall not constitute an Affiliate of the Company or Evolent Health
LLC.

 

2



--------------------------------------------------------------------------------

“Affiliate Transaction” has the meaning set forth in Section 3.5.

“Agreement” has the meaning set forth in the Preamble.

“Annual Financial Statements” has the meaning set forth in Section 4.2(d).

“Board” means the board of directors of the Company.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or specifically authorized by law to be closed in the
City of New York.

“Business Combination Transaction” has the meaning set forth in Section 5.4.

“Chief Executive Officer” means the chief executive officer of the Company then
in office.

“Class A Common Stock” has the meaning set forth in the Recitals.

“Class A Common Units” has the meaning set forth in the Recitals.

“Class B Common Stock” has the meaning set forth in the Recitals.

“Class B Common Units” has the meaning set forth in the Recitals.

“Closing” means the closing of the IPO.

“Common Stock” has the meaning set forth in the Recitals.

“Company” has the meaning set forth in the Preamble.

“Company By-laws” means the by-laws of the Company in effect on the date hereof,
as may be amended from time to time.

“Company Charter” means the certificate of incorporation of the Company in
effect on the date hereof, as may be amended from time to time.

“Company Information” has the meaning set forth in Section 4.1(a).

“Company Shares” means (i) all shares of Common Stock that are not then subject
to vesting (including shares that were at one time subject to vesting to the
extent they have vested), (ii) all shares of Common Stock issuable upon
exercise, conversion or exchange of any option, warrant or convertible security
that are not then subject to vesting (including shares that were at one time
subject to vesting to the extent they have vested) (without double counting
shares of Class A Common Stock issuable upon an exchange of shares of Class B
Common Stock together with Class B Common Units) and (iii) all shares of Common
Stock directly or indirectly issued or issuable with respect to the securities
referred to in clause (i) or (ii) above by way of unit or stock dividend or unit
or stock split, or in connection with a combination of units or shares,
recapitalization, merger, consolidation or other reorganization.

 

3



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

“Exchange Agreement” has the meaning set forth in the Recitals.

“Fund Indemnitors” has the meaning set forth in Section 3.1(h).

“GAAP” means generally accepted accounting principles in the United States.

“Indemnitee” has the meaning set forth in Section 3.1(h).

“IPO” has the meaning set forth in the Recitals.

“Member of the Immediate Family” means, with respect to an individual, (a) each
parent, spouse (but not including a former spouse or a spouse from whom such
individual is legally separated) or child (including those adopted) of such
individual and (b) each trustee, solely in his or her capacity as trustee and so
long as such trustee is reasonably satisfactory to the Company, for a trust
naming only one or more of the Persons listed in sub-clause (a) as
beneficiaries.

“Necessary Action” means, with respect to a specified result, all actions
reasonably necessary to cause such result, including (i) voting or providing a
written consent or proxy with respect to the Company Shares, (ii) causing the
adoption of stockholders’ resolutions and amendments to the organizational
documents of the Company, (iii) executing agreements and instruments, and
(iv) making, or causing to be made, with governmental, administrative or
regulatory authorities, all filings, registrations or similar actions that are
reasonably required to achieve such result.

“Operating Agreement” means the Third Amended and Restated Operating Agreement
of the Company dated as of the date hereof, as such agreement may be amended
from time to time.

“Other Stockholders” has the meaning set forth in the Recitals.

“PCAOB” has the meaning set forth in Section 4.2(c).

“Person” means any individual, partnership, limited liability company,
corporation, trust, association, estate, unincorporated organization or
government or any agency or political subdivision thereof.

“Principal Stockholder” has the meaning set forth in the Preamble.

 

4



--------------------------------------------------------------------------------

“Principal Stockholder Designee” has the meaning set forth in Section 3.1(b).

“Ptolemy” means Ptolemy Capital, LLC, a Delaware limited liability company.

“Public Filings” has the meaning set forth in Section 4.1(b).

“Purported Owner” has the meaning set forth in Section 5.16(b).

“Quarterly Financial Statements” has the meaning set forth in Section 4.2(c).

“Registration Statement” means the Registration Statement on Form S-1, as
amended, filed by the Company with the SEC in connection with the IPO.

“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants or financial advisors or other Person associated with, or acting on
behalf of, such Person.

“Restricted Shares” has the meaning set forth in Section 5.16(b).

“Restrictions” has the meaning set forth in Section 5.16(b).

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto, and any rules and regulations promulgated thereunder, all as the same
shall be in effect from time to time.

“Share Exchange” means a share exchange involving more than 50% of the shares of
the Common Stock. Share exchanges effected in accordance with the Exchange
Agreement shall not constitute a “Share Exchange” for purposes of this
Agreement.

“Stockholder” has the meaning set forth in the Preamble.

“Tax Receivables Agreement” means the tax receivables agreement by and among the
Company, TPG, The Advisory Board, UPMC, Ptolemy and certain holders of Class A
Common Stock, dated as of the date hereof, as such agreement may be amended from
time to time.

“The Advisory Board” or “The Advisory Board Investor” has the meaning set forth
in the Preamble.

“TPG” or “TPG Investor” has the meaning set forth in the Preamble.

“TPG Director” has the meaning set forth in Section 3.1(a).

 

5



--------------------------------------------------------------------------------

“Transfer” means, with respect to any Company Shares, any interest therein, or
any other securities or equity interests, a direct or indirect transfer, sale,
exchange, assignment, pledge, hypothecation or other encumbrance or other
disposition thereof, including the grant of an option or other right, whether
directly or indirectly, whether voluntarily, involuntarily or by operation of
law; and “Transferred”, “Transferee” and “Transferor” shall each have a
correlative meaning.

“Transfer Agent” has the meaning set forth in Section 5.16(b).

“Unaffiliated Director” has the meaning set forth in Section 3.1(a).

“Unaffiliated Directors” shall mean the Unaffiliated Director, the 90-Day
Unaffiliated Director and the 365-Day Unaffiliated Director.

“UPMC” or “UPMC Investor” has the meaning set forth in the Preamble.

“UPMC Director” has the meaning set forth in Section 3.1(a).

Section 1.2. Other Interpretive Provisions. (a) The meanings of defined terms
are equally applicable to the singular and plural forms of the defined terms.

(b) The words “hereof,” “herein,” “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
any subsection and section references are to this Agreement unless otherwise
specified.

(c) The term “including” is not limiting and means “including without
limitation.”

(d) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

(e) Whenever the context requires, any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Each of the parties to this Agreement hereby represents and warrants to each
other party to this Agreement that as of the date such party executes this
Agreement:

Section 2.1. Existence; Authority; Enforceability. Such party has the power and
authority to enter into this Agreement and to perform its obligations hereunder.
Such party is duly organized and validly existing under the laws of its
jurisdiction of organization, and the execution of this Agreement, and the
performance of its obligations hereunder, have been authorized by all necessary
action on the part of its board of directors (or

 

6



--------------------------------------------------------------------------------

equivalent) and shareholders (or other holders of equity interests), if
required, and no other act or proceeding on its part is necessary to authorize
the execution of this Agreement or the performance of its obligations hereunder.
This Agreement has been duly executed by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to the effect of any laws relating to bankruptcy, reorganization, insolvency,
moratorium, fraudulent conveyance or preferential transfers, or similar laws
relating to or affecting creditors’ rights generally and subject, as to
enforceability, to the effect of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

Section 2.2. Absence of Conflicts. The execution and delivery by such party of
this Agreement and the performance of its obligations hereunder does not and
will not (a) conflict with, or result in the breach of any provision of the
constitutive documents of such party, (b) result in any material violation,
breach, conflict, default or an event of default (or an event which with notice,
lapse of time, or both, would constitute a default or an event of default), or
give rise to any right of acceleration or termination or any additional material
payment obligation, under the terms of any material contract, agreement or
permit to which such party is a party or by which such party’s assets or
operations are bound or affected, or (c) violate any law applicable to such
party, except, in the case of each of (b) and (c) with respect to the
Stockholders, for any such violation, breach, conflict or default that would not
impair in any material respect the ability of such Stockholder to perform its
respective obligations hereunder.

Section 2.3. Consents. Other than as expressly required herein or any consents
which have already been obtained, no material consent, waiver, approval,
authorization, exemption, registration, license or declaration is required to be
made or obtained by such party in connection with the execution, delivery or
performance of this Agreement.

ARTICLE III

GOVERNANCE

Section 3.1. The Board.

(a) Composition of Initial Board. Prior to Closing, the Company and the
Stockholders shall take all Necessary Action to cause the Board to be comprised
of eight directors, (i) two of whom shall be designated by TPG (each, a “TPG
Director”), (ii) two of whom shall be designated by UPMC (each, a “UPMC
Director”), (iii) two of whom shall be designated by The Advisory Board (each,
an “Advisory Board Director”), (iv) one of whom shall be the Chief Executive
Officer and (v) one of whom shall be a director who meets the independence
criteria set forth in Rule 10A-3 under the Exchange Act (an

 

7



--------------------------------------------------------------------------------

“Unaffiliated Director”). Within 90 days of the effective date of the
Registration Statement, the Company and the Stockholders shall take all
Necessary Action to cause the Board to increase in size by one director to nine
directors and to fill such vacancy with one additional Unaffiliated Director
(the “90-Day Unaffiliated Director”) who shall meet the independence criteria
set forth in Rule 10A-3 under the Exchange Act and who shall be appointed by a
majority of the Board (upon the affirmative recommendation of the Nominating and
Corporate Governance Committee of the Board). Within 365 days of the effective
date of the Registration Statement, the Company and the Stockholders shall take
all Necessary Action to cause the Board to increase in size by one director to
ten directors and to fill such vacancy with one additional Unaffiliated Director
(the “365-Day Unaffiliated Director”) who shall meet the independence criteria
set forth in Rule 10A-3 under the Exchange Act and who shall be appointed by a
majority of the Board (upon the affirmative recommendation of the Nominating and
Corporate Governance Committee of the Board). The foregoing directors shall be
divided into three classes of directors, each of whose members shall serve for
staggered three-year terms as follows:

(1) the class I directors shall include one TPG Director, one UPMC Director and
one Advisory Board Director;

(2) the class II directors shall include one TPG Director, one UPMC Director and
one Advisory Board Director; and

(3) the class III directors shall include the Chief Executive Officer, the
Unaffiliated Director, the 90-Day Unaffiliated Director and the 365-Day
Unaffiliated Director.

The initial term of the class I directors shall expire immediately following the
Company’s first annual meeting of stockholders at which directors are elected
following the completion of the IPO. The initial term of the class II directors
shall expire immediately following the Company’s second annual meeting of
stockholders at which directors are elected following the completion of the IPO.
The initial term of the class III directors shall expire immediately following
the Company’s third annual meeting at which directors are elected following the
completion of the IPO.

For the avoidance of doubt, this Section 3.1(a) is applicable solely to the
initial composition of the Board and shall have no further force or effect after
the 365-Day Unaffiliated Director is appointed to the Board (except that (i) a
director shall remain a member of the class of directors to which he or she was
assigned in accordance with this Section 3.1(a) and (ii) the initial terms of
each class of directors shall expire as set forth in this Section 3.1(a)).

(b) Principal Stockholder Representation. For so long as a Principal Stockholder
holds a number of shares of Common Stock representing at least the percentage of
shares of Common Stock held by such Principal Stockholder as of the Closing
shown below, there shall be included in the slate of nominees recommended by the
Board for election as directors at each applicable annual or special meeting of
stockholders at which directors are to be elected that number of individuals
designated by

 

8



--------------------------------------------------------------------------------

such Principal Stockholder (each, a “Principal Stockholder Designee”) that, if
elected, will result in such Principal Stockholder having the number of
directors serving on the Board that is shown below.

 

Percent

   Number of Directors

40% or greater

   2

Less than 40% but greater than or equal to 5%

   1

Upon any decrease in the number of directors that a Principal Stockholder is
entitled to designate for election to the Board, such Principal Stockholder
shall take all Necessary Action to cause the appropriate number of Principal
Stockholder Designees to offer to tender resignation. The Board shall have the
option, but not the obligation, to accept any such resignations, and if such
resignation is then accepted by the Board, the Board may take all Necessary
Action to cause the authorized size of the Board to be reduced accordingly.

(c) CEO Representation. Subject to the last sentence of Section 3.1(d), if the
term of the Chief Executive Officer as a director on the Board is to expire in
conjunction with any annual or special meeting of stockholders at which
directors are to be elected, the Chief Executive Officer shall be included in
the slate of nominees recommended by the Board for election.

(d) Vacancies. Except as provided in Section 3.1(b), (i) each Principal
Stockholder shall have the exclusive right to remove its designees from the
Board, and the Company and the Principal Stockholders shall take all Necessary
Action to cause the removal of any such designee at the request of the
designating Principal Stockholder and (ii) each Principal Stockholder or, if
applicable, the Nominating and Corporate Governance Committee of the Board,
shall have the exclusive right to designate for election or appointment to the
Board directors to fill vacancies created by reason of death, removal or
resignation of its designees to the Board, and the Company and the other
Principal Stockholders shall take all Necessary Action to cause any such
vacancies to be filled by replacement directors designated by such designating
Principal Stockholder as promptly as reasonably practicable; provided, that, for
the avoidance of doubt and notwithstanding anything to the contrary in this
paragraph, no Principal Stockholder shall have the right to designate a
replacement director, and the Company and the other Principal Stockholders shall
not be required to take any action to cause any vacancy to be filled by any such
designee, to the extent that election or appointment of such designee to the
Board would result in a number of directors designated by such Principal
Stockholder in excess of the number of directors that such Principal Stockholder
is then entitled to designate for membership on the Board pursuant to
Section 3.1(b). If the Chief Executive Officer resigns or is terminated for any
reason, the Chief Executive Officer shall resign from the Board, and the Company
and the Principal Stockholders shall take all Necessary Action to remove the
Chief Executive Officer from the Board and fill such vacancy with the next Chief
Executive Officer in office.

(e) Additional Unaffiliated Directors. For so long as any Principal Stockholder
has the right to designate at least one director for nomination under this

 

9



--------------------------------------------------------------------------------

Agreement, the Company will take all Necessary Action to ensure that the number
of directors serving on the Board shall not exceed ten; provided, that the
number of directors may be increased if necessary to satisfy the requirements of
applicable laws and stock exchange regulations and applicable listing
requirements.

(f) Committees. Subject to applicable laws and stock exchange regulations, each
Principal Stockholder shall have the right to have a representative appointed to
serve on each committee of the Board for so long as such Principal Stockholder
has the right to designate at least one director for election to the Board.
Subject to applicable laws and stock exchange regulations and applicable listing
requirements, each Principal Stockholder shall have the right to have a
representative appointed as an observer to any committee of the Board to which
such Principal Stockholder (i) does not elect to have a representative appointed
or (ii) is prohibited by applicable laws or stock exchange regulations or
applicable listing requirements from having a representative appointed, in each
case for so long as such Principal Stockholder has the right to designate at
least one director for nomination under this Agreement. Notwithstanding the
foregoing, (i) not later than the Closing, one of the Unaffiliated Directors
then serving shall be appointed to serve on the Audit Committee of the Board,
(ii) not later than 90 days following the effective date of the Registration
Statement, two of the Unaffiliated Directors then serving shall be appointed to
serve on the Audit Committee of the Board, (iii) not later than 365 days
following the effective date of the Registration Statement, three of the
Unaffiliated Directors then serving shall be appointed to serve on the Audit
Committee of the Board and (iv) at all times during which this Agreement is
operative and effective, the Board shall have determined that at least one
director serving on the Audit Committee of the Board shall qualify as an “audit
committee financial expert” under the rules and regulations of the SEC.

(g) Reimbursement of Expenses. In accordance with the Company By-laws, the
Company shall reimburse each TPG Director, UPMC Director, Advisory Board
Director and Principal Stockholder Designee for all reasonable and documented
out-of-pocket expenses incurred in connection with such director’s or designee’s
participation in the meetings of the Board or any committee of the Board,
including reasonable travel, lodging and meal expenses.

(h) D&O Insurance; Indemnification Priority. The Company shall obtain customary
director and officer indemnity insurance on reasonable terms. The Company hereby
acknowledges that any director, officer or other indemnified person covered by
any such indemnity insurance policy (any such Person, an “Indemnitee”) may have
certain rights to indemnification, advancement of expenses and/or insurance
provided by TPG, UPMC, The Advisory Board or one or more of their respective
Affiliates (collectively, the “Fund Indemnitors”). The Company hereby (i) agrees
that the Company and any subsidiary of the Company that provides indemnity shall
be the indemnitor of first resort (i.e., its or their obligations to an
Indemnitee shall be primary and any obligation of any Fund Indemnitor to advance
expenses or to provide indemnification for the same expenses or liabilities
incurred by an Indemnitee shall be secondary), (ii) agrees that it shall be
required to advance the full amount of expenses incurred by an Indemnitee and
shall be liable for the full amount of all expenses,

 

10



--------------------------------------------------------------------------------

judgments, penalties, fines and amounts paid in settlement to the extent legally
permitted and as required by the terms of this agreement or any other agreement
between the Company and an Indemnitee, without regard to any rights an
Indemnitee may have against any Fund Indemnitor or their insurers, and
(iii) irrevocably waives, relinquishes and releases the Fund Indemnitors from
any and all claims against the Fund Indemnitors for contribution, subrogation or
any other recovery of any kind in respect thereof. The Company further agrees
that no advancement or payment by the Fund Indemnitors on behalf of an
Indemnitee with respect to any claim for which such Indemnitee has sought
indemnification from the Company, as the case may be, shall affect the foregoing
and the Fund Indemnitors shall have a right of contribution and/or be subrogated
to the extent of such advancement or payment to all of the rights of recovery of
such Indemnitee against the Company.

Section 3.2. Voting Agreement. Each Principal Stockholder agrees to cast all
votes to which such Principal Stockholder is entitled in respect of its Company
Shares, whether at any annual or special meeting, by written consent or
otherwise, so as to cause to be elected to the Board those individuals
designated in accordance with Section 3.1(a)-(e) and to otherwise effect the
intent of this Article III.

Section 3.3. Additional Management Provisions. The Company hereby agrees and
acknowledges that the Principal Stockholder Designees of each Principal
Stockholder entitled to designate a member of the Board pursuant to this
Agreement shall receive such information relating to the financial condition,
business, prospects or corporate affairs of the Company as such Principal
Stockholder may from time to time reasonably request, and such Principal
Stockholder Designee may share such information about the Company with such
Principal Stockholder.

Section 3.4. Confidentiality. Each Stockholder agrees with the Company for the
benefit of the Company that such Stockholder will, until the second anniversary
of the termination of this Agreement with respect to such Stockholder, keep
confidential and will not disclose, divulge or use for any purpose (other than
to monitor, increase or decrease its investment in the Company) any confidential
information obtained from the Company pursuant to this Agreement or provided by
or on behalf of the Company to such Stockholder unless such confidential
information (a) is known or becomes known to the public in general (other than
as a result of a breach of this Section 3.4 by such Stockholder), (b) is or has
been independently developed or conceived by the Stockholder without use of the
Company’s confidential information, (c) is determined by the Company in good
faith upon request of any Stockholder no longer to be confidential information
(as confirmed in writing to the Stockholder by the Board) or (d) is or has been
made known or disclosed to the Stockholder by a third party without the
Stockholder’s knowledge that the disclosure of such information constitutes a
breach of any obligation of confidentiality such third party may have to the
Company; provided, however, that a

 

11



--------------------------------------------------------------------------------

Stockholder may disclose confidential information (i) to its attorneys,
accountants, consultants and other professionals to the extent necessary to
obtain their services in connection with monitoring its investment in the
Company; (ii) to any existing or prospective Affiliate, partner, member,
stockholder or wholly owned subsidiary of such Stockholder in the ordinary
course of business; provided that such Stockholder informs such Person that such
information is confidential and directs such Person to maintain the
confidentiality of such information; or (iii) subject to the terms of Article
IV, as may otherwise be required by law, including, without limitation, to the
extent required in periodic disclosures or for regulatory purposes; provided
that the Stockholder promptly notifies the Company of such disclosure and takes
reasonable steps to minimize the extent of any such required disclosure;
provided, further that nothing in this Section 3.4 shall be deemed to restrict
any Stockholder’s ability to monetize its equity investment in the Company in
compliance with applicable securities laws. Notwithstanding the foregoing, each
of the Company and each Stockholder acknowledges that each other Stockholder may
develop or receive from third parties information that is the same as or similar
to the confidential information of the Company, and agrees that nothing in this
Agreement restricts or prohibits any Stockholder (by itself or through a third
party) from developing, receiving or disclosing such information, or any
products, services, concepts, ideas, systems or techniques that are similar to
or compete with the products, services, concepts, ideas, systems or techniques
contemplated by or embodied in the confidential information of the Company.

Section 3.5. Affiliate Transactions. Neither the Company nor Evolent Health LLC
shall make any payment to, or sell, lease, transfer or otherwise dispose of any
of its properties or assets to, or purchase any property or assets from, or
enter into or make or amend any transaction, contract, agreement, understanding,
loan, advance or guarantee with, or for the benefit of, any Affiliate of the
Company or Evolent Health LLC involving, with respect to any such transaction or
series of related transactions, payments, consideration, properties or assets
with a fair market value in excess of $2.0 million (each, an “Affiliate
Transaction”), unless with respect to any Affiliate Transaction or series of
related Affiliate Transactions, such Affiliate Transaction or series of related
Affiliate Transactions either (a) has been approved by a majority of the members
of the Board that are disinterested with respect to such Affiliate Transaction
or series of related Affiliate Transactions or (b) has been conducted on an
arm’s-length basis. For purposes of this Agreement, the following shall not
constitute an “Affiliate Transaction”: (i) any transaction, contract, agreement,
understanding, loan, advance or guarantee completed or in effect upon, or prior
to, the Closing and (ii) any transaction, contract, agreement or understanding
relating to director and officer indemnification, advancement of expenses and/or
insurance.

 

12



--------------------------------------------------------------------------------

ARTICLE IV

FINANCIAL INFORMATION

Section 4.1. Earnings Releases and Public Filings. (a) During any period in
which a Principal Stockholder is (i) subject to the reporting requirements of
the Exchange Act, (ii) required to file audited financial statements of the
Company pursuant to Rule 3-09 of Regulation S-X and (iii) required to account
for its investment in the Company or Evolent Health LLC on a consolidated basis
or under the equity method of accounting (determined in accordance with GAAP
consistently applied after consultation with such Principal Stockholder’s
auditors) or (b) at any other time to comply with the Principal Stockholder’s
reporting obligations under any of its debt instruments or otherwise, including
to comply with any law, rule, regulation or other obligation:

(a) Earnings Releases. The Principal Stockholders each agree that, unless
required by law, rule or regulation or unless the Company shall have consented
thereto, which consent shall not be unreasonably withheld, conditioned or
delayed, none of the Principal Stockholders will publicly release any quarterly
or annual financial information that includes Company Information sooner than 35
days after any quarter or year end. Except as otherwise provided in the last
sentence of this paragraph or in Section 4.2(f), no such Principal Stockholder
shall include any Company Information in any such earnings release without the
prior written consent of the Company, which consent shall not be unreasonably
withheld, conditioned or delayed. As used herein, “Company Information” means
any monthly, quarterly or annual financial information of the Company or any of
its subsidiaries, including Evolent Health LLC. In the event that any of the
Principal Stockholders is required by law, rule or regulation, including but not
limited to Regulation FD, to publicly release such Company Information prior to
its public release by the Company, such Principal Stockholder will give the
Company notice of such release of Company Information as soon as practicable but
no later than two Business Days prior to such release of Company Information or
such shorter period if otherwise required by law, rule or regulation and will
give the Company an opportunity to review such Company Information.

(b) Public Filings. Each of the Principal Stockholders and the Company shall
cooperate fully with each other to the extent reasonably requested by the other
in the preparation of any of their respective public filings that include
Company Information, including earnings releases, quarterly reports on Form
10-Q, annual reports on Form 10-K, any current reports on Form 8-K and any other
proxy, information and registration statements, reports, notices, prospectuses,
investor presentations and any other filings made by them or any of their
respective subsidiaries with the SEC, any national securities exchange or
otherwise made publicly available (collectively, “Public Filings”). Unless
required by law, rule or regulation, each of the Principal Stockholders and the
Company shall not publicly release any financial or other information which
materially conflicts with the information of the other party that is included in
any Public Filing without the prior consent of the Company or such Principal
Stockholder, as the case may be, which consent shall not be unreasonably
withheld, conditioned or delayed.

 

13



--------------------------------------------------------------------------------

Section 4.2. Significant Investment Enhanced Requirements. The Company agrees
that, (a) during any period in which a Principal Stockholder is (i) subject to
the reporting requirements of the Exchange Act, (ii) required to file audited
financial statements of the Company pursuant to Rule 3-09 of Regulation S-X and
(iii) required to account for its investment in the Company on a consolidated
basis or under the equity method of accounting (determined in accordance with
GAAP consistently applied after consultation with such Principal Stockholder’s
auditors) or (b) at any other time to comply with the Principal Stockholder’s
reporting obligations under any of its debt instruments or otherwise, including
to comply with any law, rule, regulation or other obligation, in addition to any
other requirements set forth in this Article IV, and only with respect to and
for the benefit of such Principal Stockholder or Principal Stockholders, as the
case may be at any particular time, described in this Section 4.2:

(a) Maintenance of Books and Records. The Company shall, and shall cause each of
its consolidated subsidiaries to, (i) make and keep books, records and accounts,
which, in reasonable detail, accurately and fairly reflect the transactions of
the Company and its subsidiaries and (ii) devise and maintain a system of
internal accounting controls sufficient to provide reasonable assurances that:
(x) transactions are executed in accordance with management’s general or
specific authorization, (y) transactions are recorded as necessary (1) to permit
preparation of financial statements in conformity with GAAP or any other
criteria applicable to such statements and (2) to maintain accountability for
assets, and (z) the recorded accountability for assets is compared with existing
assets at reasonable intervals and appropriate action is taken with respect to
any differences.

(b) Monthly and Quarterly Financial Information. As soon as practicable, and
within 10 Business Days after the end of each month in each fiscal year of the
Company, the Company shall deliver to each such Principal Stockholder a
statement of operations and balance sheet for Evolent Health, Inc. and Evolent
Health LLC for such month. As soon as practicable, and within 11 Business Days
after the end of each fiscal quarter in each fiscal year of the Company, the
Company shall deliver to each such Principal Stockholder a statement of
shareholders’ equity for Evolent Health, Inc. and Evolent Health LLC for such
quarter.

(c) Unaudited Quarterly Financial Information and Financial Statements. Within
35 days after the end of each of the first three fiscal quarters of each fiscal
year of the Company, the Company shall deliver to each such Principal
Stockholder its estimate of the Company Information sufficient for such
Principal Stockholder to record the line item equity in loss of unconsolidated
subsidiaries in its earnings release for such fiscal quarter consistent with
prior practice, including an estimate of the Company’s net income or losses for
such fiscal quarter. As soon as practicable, and within 39 days after the end

 

14



--------------------------------------------------------------------------------

of each of the first three fiscal quarters of each fiscal year of the Company,
the Company shall deliver to each such Principal Stockholder the final form of
the consolidated financial statements of the Company (and notes thereto) for
such periods and for the period from the beginning of the current fiscal year to
the end of such quarter, prepared in accordance with Article 10 of
Regulation S-X (such information is herein referred to as the “Quarterly
Financial Statements”), and the Company’s independent auditors shall have
performed the procedures specified by the Public Company Accounting Oversight
Board (United States) (“PCAOB”) for a review of interim financial information as
described in PCAOB AU 722, Interim Financial Information. Beginning 10 Business
Days after the end of each such fiscal quarter, the Company shall make available
to such Principal Stockholder the personnel of the Company responsible for the
preparation of such Quarterly Financial Statements for telephonic meetings. If
on or before the 20th day or the 30th day after the end of any of the first
three fiscal quarters of each fiscal year of the Company, the Company becomes
aware that it will be unable to deliver the Quarterly Financial Statements
within 39 days after the end of such fiscal quarter, then the Company shall
notify the Principal Stockholder and provide, at the Company’s expense (it being
agreed and understood that the Company shall be responsible for 50% of the fees
and expenses of such Principal Stockholder’s auditors for work performed
pursuant to this Section 4.2(c)), full access and cooperation from the Company’s
management and personnel, along with the Company’s auditors, in connection with
a review by the auditors of such Principal Stockholder of the business, books
and records of the Company.

(d) Annual Financial Information and Financial Statements. Within 35 days after
the end of each fiscal year of the Company, the Company shall deliver to each
such Principal Stockholder its estimate of the Company Information sufficient
for such Principal Stockholder to record the line item equity in loss of
unconsolidated subsidiaries in its earnings release and prepare its audited
financial statements for such fiscal year consistent with prior practice,
including an estimate of the Company’s net income or losses for such fiscal
year. As soon as practicable, and within 59 days after the end of each fiscal
year of the Company, the Company shall deliver to each such Principal
Stockholder the final form of the consolidated financial statements of the
Company (and notes thereto) for such year (such information is herein referred
to as the “Annual Financial Statements”), accompanied by an opinion thereon by
the Company’s independent certified public accountants. Beginning 10 Business
Days after the end of each such fiscal year, the Company shall make available to
such Principal Stockholder the personnel of the Company responsible for the
preparation of such Annual Financial Statements for telephonic meetings. If on
or before the 40th day or the 50th day after the end of any fiscal year of the
Company, the Company becomes aware that it will be unable to deliver the Annual
Financial Statements within 59 days after the end of such fiscal year, then the
Company shall notify the Principal Stockholder and provide, at the Company’s
expense (it being agreed and understood that the Company shall be responsible
for 50% of the fees and expenses of such Principal Stockholder’s auditors for
work performed pursuant to this Section 4.2(d)), full access and cooperation
from the Company’s management and personnel, along with the Company’s auditors,
in connection with a review by the auditors of such Principal Stockholder of the
business, books and records of the Company.

 

15



--------------------------------------------------------------------------------

(e) Accounting Estimates and Principles. The Company will give such Principal
Stockholder reasonable notice of any proposed significant change in accounting
estimates or material changes in accounting principles from those in effect on
the date hereof, including changes that are mandated or required by the SEC, the
Financial Accounting Standards Board or the American Institute of Certified
Public Accountants, that could affect both the Company and such Principal
Stockholder. In this connection, the Company will consult with such Principal
Stockholder and, if requested by a Principal Stockholder, the Company will
consult with its independent public accountants with respect thereto.

(f) Earnings Releases. Subject to Section 4.1(a), nothing herein shall prevent a
Principal Stockholder from reflecting its net income/loss attributed to such
Principal Stockholder’s investment in the Company on a timely basis in any
earnings release issued by such Principal Stockholder.

Section 4.3. Continued Compliance. During any period in which neither clause
(a) nor clause (b) of the first sentence of Section 4.1 applies for a Principal
Stockholder, the Company agrees to use commercially reasonable efforts to
provide Company Information on a timely basis to such Principal Stockholder upon
the reasonable request of such Principal Stockholder.

Section 4.4. Attorney-Client Privilege. The provision of any information
pursuant to this Article IV shall not be deemed a waiver of any privilege,
including privileges arising under or related to the attorney-client privilege.

ARTICLE V

GENERAL PROVISIONS

Section 5.1. Company Charter and Company By-laws. The provisions of this
Agreement shall be controlling if any such provisions or the operation thereof
conflict with the provisions of the Company Charter or the Company By-laws. The
Company and the Principal Stockholders agree to take all Necessary Action to
amend the Company Charter and Company By-laws so as to avoid any conflict with
the provisions hereof.

Section 5.2. Freedom to Pursue Opportunities. Subject to Section 12.03 of the
Company Charter and any contractual obligations by which the Company or any or
all of the Principal Stockholders may be bound from time to time, none of the
Principal Stockholders nor any of their Affiliates shall have a duty to refrain
from engaging, directly or indirectly, in the same or similar business
activities or lines of business as the Company or any of the Company’s
Affiliates, including those business activities or lines of business deemed to
be competing with the Company or any of the Company’s Affiliates. To the fullest
extent permitted by law

 

16



--------------------------------------------------------------------------------

none of the Principal Stockholders nor any of their Affiliates, nor any of their
respective officers or directors, shall be liable to the Company or its
stockholders, or to any Affiliate of the Company or such Affiliate’s
stockholders or members, for breach of any fiduciary duty, solely by reason of
any such activities of any Principal Stockholder or its Affiliates, or of the
participation therein by any officer or director of any Principal Stockholder or
its Affiliates. To the fullest extent permitted by law, but subject to any
contractual obligations by which the Company or any or all of the Principal
Stockholders may be bound from time to time, none of the Principal Stockholders
nor any of its Affiliates shall have a duty to refrain from doing business with
any client, customer or vendor of the Company or any of the Company’s
Affiliates, and without limiting Section 12.03 of the Company Charter, none of
the Principal Stockholders nor any of their Affiliates nor any of their
respective officers, directors or employees shall be deemed to have breached
his, her or its fiduciary duties, if any, to the Company or its stockholders or
to any Affiliate of the Company or such Affiliate’s stockholders or members
solely by reason of engaging in any such activity. Subject to any contractual
provisions by which the Company or any or all of the Principal Stockholders or
their respective Affiliates may be bound from time to time, in the event that
any Principal Stockholder or any of their Affiliates or any of their respective
officers, directors or employees, acquires knowledge of a potential transaction
or other matter which may be a corporate opportunity for any Principal
Stockholder (or any of its respective Affiliates), on the one hand, and the
Company (or any of its Affiliates), on the other hand, none of the Principal
Stockholders nor any of their Affiliates, officers, directors or employees shall
have any duty to communicate or offer such corporate opportunity to the Company
or any of its Affiliates, and to the fullest extent permitted by law, none of
the Principal Stockholders nor any of their Affiliates, officers, directors or
employees shall be liable to the Company or its stockholders, or any Affiliate
of the Company or such Affiliate’s stockholders or members, for breach of any
fiduciary duty or otherwise, solely by reason of the fact that such Principal
Stockholder or any of its Affiliates, officers, directors or employees acquires,
pursues or obtains such corporate opportunity for itself, directs such corporate
opportunity to another person, or otherwise does not communicate information
regarding such corporate opportunity to the Company or any of its Affiliates,
and the Company (on behalf of itself and its Affiliates and their respective
stockholders and Affiliates) to the fullest extent permitted by law hereby
waives and renounces in accordance with Section 122(17) of the DGCL any claim
that such business opportunity constituted a corporate opportunity that should
have been presented to the Company or any of its Affiliates. For purposes of
this Section 5.2, the term “Affiliate” shall be given the meaning assigned to
such term in the Company Charter.

 

17



--------------------------------------------------------------------------------

Section 5.3. Assignment; Benefit.

(a) The rights and obligations hereunder shall not be assignable without the
prior written consent of the other parties hereto, subject to the prior
termination of this Agreement with respect to any Principal Stockholder in
accordance with Section 5.5. Any attempted assignment of rights or obligations
in violation of this Section 5.3 shall be null and void.

(b) This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto, and their respective successors and permitted assigns, and there
shall be no third-party beneficiaries to this Agreement other than the
Indemnitees and the Fund Indemnitors under Section 3.1(h), and the Principal
Stockholders and their Representatives under Section 5.2.

Section 5.4. Restrictions on Business Combination Transactions. The Company
shall not be a party to any reorganization, Share Exchange, consolidation,
conversion or merger or any other transaction having an effect on stockholders
substantially similar to that resulting from a reorganization, Share Exchange,
consolidation, conversion or merger (each a “Business Combination Transaction”)
that includes or is in conjunction with a transaction involving the disposition,
exchange or conversion of Class B Common Units for consideration unless (a) each
holder of Class A Common Stock and Class B Common Stock (together with the
corresponding number of Class B Common Units) is allowed to participate pro rata
in such Business Combination Transaction (as if the Class B Common Stock
(together with the corresponding number of Class B Common Units) had been
exchanged immediately prior to such Business Combination Transaction for Class A
Common Stock pursuant to the Exchange Agreement) and (b) the gross proceeds
payable in respect of each Class B Common Unit equals the gross proceeds that
would be payable on account of such Class B Common Unit if it were exchanged
immediately prior to such Business Combination Transaction into Class A Common
Stock pursuant to the Exchange Agreement. Nothing in this Section 5.4 shall be
deemed to modify any of the rights of The Advisory Board, TPG, UPMC or Ptolemy
set forth in the Tax Receivables Agreement.

Section 5.5. Termination. If not otherwise stipulated, this Agreement shall
terminate automatically (without any action by any party hereto) as to each
Principal Stockholder when such Principal Stockholder no longer has the right to
designate any directors to the Board pursuant to Article III hereof.

Section 5.6. Limits on Transfer or Issuance of Common Stock. The parties each
acknowledge and agree that no shares of Class A Common Stock may be issued
unless (a) a corresponding number of Class A Common Units are issued therewith
(including any issuances of shares of Class A Common Stock held in treasury or
otherwise by the Company or any of its subsidiaries) or (b) the issuance of
shares of Class A Common

 

18



--------------------------------------------------------------------------------

Stock is to a holder of shares of Class B Common Stock in exchange for shares of
Class B Common Stock (together with the corresponding number of Class B Common
Units) pursuant to the Exchange Agreement. The parties each also acknowledge and
agree that no shares of Class B Common Stock may be Transferred or issued unless
a corresponding number of Class B Common Units are Transferred or issued
therewith (including any transfers or issuances of shares of Class B Common
Stock held in treasury or otherwise by the Company or any of its subsidiaries)
and that the Company will not register any Transfers of shares of Class B Common
Stock that do not satisfy this Section 5.6.

Section 5.7. Severability. In the event that any provision of this Agreement
shall be invalid, illegal or unenforceable such provision shall be construed by
limiting it so as to be valid, legal and enforceable to the maximum extent
provided by law and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

Section 5.8. Entire Agreement; Amendment.

(a) This Agreement sets forth the entire understanding and agreement among the
parties with respect to the transactions contemplated herein and supersedes and
replaces any prior understanding, agreement or statement of intent, in each case
written or oral, of any kind and every nature with respect hereto. This
Agreement or any provision hereof may only be amended, modified or waived, in
whole or in part, at any time by an instrument in writing signed by each of the
Principal Stockholders with respect to which this Agreement is not terminated.

(b) No waiver of any breach of any of the terms of this Agreement shall be
effective unless such waiver is expressly made in writing and executed and
delivered by the party against whom such waiver is claimed. The waiver by any
party hereto of a breach of any provision of this Agreement shall not operate or
be construed as a further or continuing waiver of such breach or as a waiver of
any other or subsequent breach. Except as otherwise expressly provided herein,
no failure on the part of any party to exercise, and no delay in exercising, any
right, power or remedy hereunder, or otherwise available in respect hereof at
law or in equity, shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such party preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.

(c) The parties hereby agree to take no action to amend or repeal the provisions
set forth in Section 4.04 of the Company Charter (whether directly, by the
filing of a certificate of designations, powers, preferences, rights or
privileges, by a Business Combination Transaction or otherwise) in any respect,
or to adopt, amend (whether directly, by the filing of a certificate of
designations, powers, preferences, rights or privileges, by a Business
Combination Transaction or otherwise) or repeal any other provision of the
Company Charter which would have the effect of modifying or permitting the
circumvention of the provisions set forth in Section 4.04 of the Company

 

19



--------------------------------------------------------------------------------

Charter, unless such action is approved by the affirmative vote of the holders
of not less than 75% of the voting power of the outstanding shares of Class A
Common Stock entitled to vote with respect thereto.

Section 5.9. Counterparts. This Agreement may be executed in any number of
separate counterparts each of which when so executed shall be deemed to be an
original and all of which together shall constitute one and the same agreement.
Counterpart signature pages to this Agreement may be delivered by facsimile or
electronic delivery (i.e., by email of a PDF signature page) and each such
counterpart signature page will constitute an original for all purposes.

Section 5.10. Notices. Unless otherwise specified herein, all notices, consents,
approvals, reports, designations, requests, waivers, elections and other
communications authorized or required to be given pursuant to this Agreement
shall be in writing and shall be given, made or delivered by personal hand
delivery, by facsimile transmission, by electronic mail, by mailing the same in
a sealed envelope, registered first-class mail, postage prepaid, return receipt
requested, or by air courier guaranteeing overnight delivery (and such notice
shall be deemed to have been duly given, made or delivered (a) on the date
received, if delivered by personal hand delivery, (b) on the date received, if
delivered by facsimile transmission, by electronic mail or by registered
first-class mail prior to 5:00 p.m. prevailing local time on a Business Day, or
if delivered after 5:00 p.m. prevailing local time on a Business Day or on other
than a Business Day, on the first Business Day thereafter and (c) two
(2) Business Days after being sent by air courier guaranteeing overnight
delivery), at the following addresses (or at such other address as shall be
specified by like notice):

 

  if to the Company, to: Evolent Health, Inc. 800 N. Glebe Road, Suite 500
Arlington, Virginia 22203 Attention: Jonathan Weinberg Facsimile: (571) 389-6001
E-mail: JWeinberg@evolenthealth.com   with a copy (which shall not constitute
notice) to: Cravath, Swaine & Moore LLP 825 Eighth Avenue New York, New York
10019 Attention: William V. Fogg Facsimile: (212) 474-1000 E-mail:
wfogg@cravath.com

 

20



--------------------------------------------------------------------------------

  if to the TPG Investor, to: TPG Global, LLC 301 Commerce Street, Suite 3300
Fort Worth, Texas 76102 Attention: General Counsel Facsimile: (415) 743-1501
  with a copy (which shall not constitute notice) to: Ropes & Gray LLP Three
Embarcadero Center San Francisco, California 94111 Attention: Thomas Holden,
Esq. Facsimile: (415) 315-4823 E-mail: thomas.holden@ropesgray.com   if to The
Advisory Board Investor, to: The Advisory Board Company 2445 M St., NW
Washington, D.C. 20037 Attention: Evan Farber Facsimile: (202) 266-5700 E-mail:
farbere@advisory.com   with a copy (which shall not constitute notice) to:
Skadden, Arps, Slate, Meagher & Flom LLP Attention: Jeremy D. London Facsimile:
(202) 661-8299 E-mail: Jeremy.London@skadden.com

 

21



--------------------------------------------------------------------------------

  if to the UPMC Investor, to: UPMC U.S. Steel Building 600 Grant Street, 55th
Floor Pittsburgh, Pennsylvania 15219 Attention: Chief Legal Officer Facsimile:
(412) 647-9193   with a copy (which shall not constitute notice) to: Drinker
Biddle & Reath LLP 1500 K Street, N.W. Washington, D.C. 20005-1209 Attention:
Gerald McCartin Facsimile: (202) 842-8465 E-mail: Gerald.McCartin@dbr.com

Section 5.11. Governing Law. THIS AGREEMENT AND ANY RELATED DISPUTE SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE.

Section 5.12. Jurisdiction. ANY ACTION OR PROCEEDING AGAINST THE PARTIES
RELATING IN ANY WAY TO THIS AGREEMENT MAY BE BROUGHT EXCLUSIVELY IN THE COURTS
OF THE STATE OF DELAWARE OR (TO THE EXTENT SUBJECT MATTER JURISDICTION EXISTS
THEREFOR) THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE, AND THE
PARTIES IRREVOCABLY SUBMIT TO THE JURISDICTION OF BOTH SUCH COURTS IN RESPECT OF
ANY SUCH ACTION OR PROCEEDING. ANY ACTIONS OR PROCEEDINGS TO ENFORCE A JUDGMENT
ISSUED BY ONE OF THE FOREGOING COURTS MAY BE ENFORCED IN ANY JURISDICTION.

Section 5.13. Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW THAT CANNOT BE WAIVED, EACH PARTY HERETO WAIVES, AND COVENANTS THAT SUCH
PARTY WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT
TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM OR PROCEEDING
ARISING OUT OF THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY
CONNECTED WITH THE DEALINGS OF ANY STOCKHOLDER IN CONNECTION WITH ANY OF THE
ABOVE, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER IN
CONTRACT, TORT OR OTHERWISE. EACH PARTY HERETO ACKNOWLEDGES

 

22



--------------------------------------------------------------------------------

THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT THIS SECTION 5.13
CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH IT IS RELYING AND WILL RELY IN
ENTERING INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY. ANY PARTY
HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 5.13 WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS
RIGHT TO TRIAL BY JURY.

Section 5.14. Specific Performance. It is hereby agreed and acknowledged that it
will be impossible to measure in money the damages that would be suffered if the
parties fail to comply with any of the obligations herein imposed on them by
this Agreement and that, in the event of any such failure, an aggrieved party
will be irreparably damaged and will not have an adequate remedy at law. Any
such party shall therefore be entitled (in addition to any other remedy to which
such party may be entitled at law or in equity) to injunctive relief, including
specific performance, to enforce such obligations, without the posting of any
bond, and if any action should be brought in equity to enforce any of the
provisions of this Agreement, none of the parties hereto shall raise the defense
that there is an adequate remedy at law.

Section 5.15. Subsequent Acquisition of Shares. Any equity securities of the
Company acquired subsequent to the date hereof by a Stockholder shall be subject
to the terms and conditions of this Agreement.

Section 5.16. Transfer Restrictions on Class B Common Stock.

(a) A holder of Class B Common Stock may only transfer shares of Class B Common
Stock to another person if such holder transfers the corresponding number of
Class B Common Units to such person in accordance with the provisions of the
Operating Agreement.

(b) Any purported transfer of shares of Class B Common Stock in violation of the
restrictions described in Section 5.16(a) (the “Restrictions”) shall be null and
void. If, notwithstanding the foregoing prohibition, a person shall, voluntarily
or involuntarily, purportedly become or attempt to become, the purported owner
(“Purported Owner”) of shares of Class B Common Stock in violation of the
Restrictions, then the Purported Owner shall not obtain any rights in and to
such shares of Class B Common Stock (the “Restricted Shares”), and the purported
transfer of the Restricted Shares to the Purported Owner shall not be recognized
by the Company’s transfer agent (the “Transfer Agent”).

(c) Upon a determination by the Board that a person has attempted or may attempt
to transfer or to acquire Restricted Shares in violation of Section 5.16(a), the

 

23



--------------------------------------------------------------------------------

Board may take such action as it deems advisable to refuse to give effect to
such transfer or acquisition on the books and records of the Company, including
without limitation to cause the Transfer Agent to record the Purported Owner’s
transferor as the record owner of the Restricted Shares, and to institute
proceedings to enjoin or rescind any such transfer or acquisition.

(d) The Board may, to the extent permitted by law, from time to time establish,
modify, amend or rescind, by by-law or otherwise, regulations and procedures not
inconsistent with the provisions of this Section 5.16 for determining whether
any acquisition of shares of Class B Common Stock would violate the Restrictions
and for the orderly application, administration and implementation of the
provisions of this Section 5.16. Any such procedures and regulations shall be
kept on file with the Secretary of the Company and with its Transfer Agent and
shall be made available for inspection by any prospective transferee and, upon
written request, shall be mailed to any holder of shares of Class B Common
Stock.

(e) The Board shall have all powers necessary to implement the Restrictions,
including without limitation the power to prohibit the transfer of any shares of
Class B Common Stock in violation thereof.

(f) Upon the transfer of any shares of Class B Common Stock to the Company by
the Principal Stockholders, or their successors and assigns, such shares of
Class B Common Stock shall immediately be cancelled on the books and records of
the Company and shall no longer be deemed to be issued and outstanding capital
stock of the Company.

Section 5.17. Effectiveness. This Agreement shall become operative and effective
upon, but contingent on, the effectiveness of the Company Charter.

[Signature pages follow]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

EVOLENT HEALTH, INC. By:

/s/ Jonathan Weinberg

Name: Jonathan Weinberg Title: General Counsel EVOLENT HEALTH LLC By:

/s/ Jonathan Weinberg

Name: Jonathan Weinberg Title: General Counsel

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

With respect to the last sentence of Section 3.1(d): FRANK WILLIAMS

/s/ Frank Williams

 

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

TPG GROWTH II BDH, L.P. By:

/s/ Ronald Cami

Name: Ronald Cami Title: Vice President

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

TPG EAGLE HOLDINGS, L.P. By:

/s/ Ronald Cami

Name: Ronald Cami Title: Vice President

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

UPMC By:

/s/ Robert A. DeMichiei

Name: Robert A. DeMichiei Title: Executive Vice President and CFO

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

THE ADVISORY BOARD COMPANY By:

/s/ Evan Farber

Name: Evan Farber Title: General Counsel and Corporate Secretary

 

[Signature Page to Stockholders Agreement]